Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 4, 10-13, 15, 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeffe et al. (Stepping over obstacles to improve walking in individuals with poststroke hemiplegia).
	Claims 1 and 16, Jeffe discloses a system and a method for performing neurorehabilitation comprising: a display that is visible to a user (Fig. 1); a camera operatively coupled to the display and configured to capture a walking surface upon which the user is walking (Fig. 1); and a processor operatively coupled to the display and to the camera (Fig. 1), wherein the processor is configured to: project a virtual object onto the walking surface such that the virtual object is visible to the user on the display; and monitor user movement relative to the virtual object (page 287, left col.).
Claim  4, Jeffe discloses goggles that mount to a head of the user and that incorporate the display, the camera, and the processor such that the display is in a position that is visible to the user (Fig. 1).
Claims 10 and 19, Jeffe discloses determining a first area of a first location at which the virtual object is projected and a second area of a second location where the user places a foot (page 287, left col.).
Claim 11, Jeffe discloses determining whether the first area overlaps with the second area to monitor the user movement (page 287, left col.).
Claim 12, Jeffe discloses determining an amount of overlap between the first area and the second area to monitor the user movement (page 287, right col., first two paragraphs).
Claims 13 and 20, Jeffe discloses comparing the first area to the second area, and to generate a score for the user based on the comparison (page 287, right col., first paragraph; and page 289, right col., second paragraph).
Claim 15, Jeffe discloses a sensor (e, Fig. 2) mounted on the user, wherein the processor is configured to process information transmitted by the one or more sensors to monitor the movement of the user (page287, right col., first paragraph).

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 2 -3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeffe et al. as applied to claim 1 above, and further in view of Scott et al. (2015/0205494).
	Claims 2-3, Jeffe does not but Scott discloses a transceiver (145, Fig. 1) that communicates with a remote system (15, Fig. 1). The transceiver is configured to receive a task from the remote system and transmit video to the remote system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Scott’s disclosure in the invention of Jeffe because connecting a local computer system to a cloud system increases the efficiency of the local computer system.

7.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeffe et al. 
Jeffe discloses the camera is configured to monitoring the movement of the user (Using a commercial video card, the program capture the video images of the subjects’ feet from the video camera… Page 287, left col., first paragraph). However, Jeffe does not explicitly disclose but it is well known in the art to attach a sensor on a body part of a user and using a camera to identify the sensor to monitor a movement of a user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technology in the invention of Jeffe because it is an effective way to monitor the movement of the user.

8.	Claim(s) 5-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeffe et al. as applied to claim 1 above, and further in view of Sugihara et al. (US 2021/0295049).
Claim 5, 8, 9, and 17-18,  Jeffe discloses determining a speed of the user (During training interventions, the treadmill was set to a speed with which the subjects felt comfortable. Page 287, left col. Second paragraph). However, Jeffe does not but Sugihara discloses project virtual objects based on a determined speed of the user ([0091]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sugihara’s disclosure in the invention of Jeffe because it allows the user to control the projection of the virtual objects.
Claim 6, Jeffe discloses receiving the speed of the user as an input from the user (During training interventions, the treadmill was set to a speed with which the subjects felt comfortable. Page 287, left col. Second paragraph).
	Claim 7, the combined Jeffe and Sugihara discloses receiving data as an input from a remote computing system ([0052], Sugihara}.

9	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS CHOW whose telephone number is (571)272-7767. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOON Y CHOW/Primary Examiner, Art Unit 2627